NUMBER 13-13-00408-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DANA BISHOP,                                                              Appellant,

                                          v.

VRM (VENDOR RESOURCE
MANAGEMENT DULY
AUTHORIZED AGENT FOR THE
SECRETARY OF VETERANS AFFAIRS),                                            Appellee.


               On appeal from the County Court at Law No. 4
                      of Williamson County, Texas.



                         MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Perkes
                    Memorandum Opinion Per Curiam

      Dana Bishop, proceeding pro se, attempts to appeal a June 6, 2013 final judgment

of possession entered by the County Court at Law No. 4 of Williamson County, Texas in a
forcible detainer action pertaining to 1910 Timberwood Drive, Cedar Park, Texas. 1

Appellee, VRM (Vendor Resource Management), duly authorized agent for the Secretary

of Veterans Affairs, has filed an amended motion to dismiss this appeal as moot on

grounds that appellant did not supersede enforcement of the trial court’s judgment and a

writ of possession for the property was issued on or about June 27, 2013. Appellee thus

contends that this appeal has been rendered moot because it is now in possession of the

subject property. Appellant has filed an objection to the motion to dismiss alleging that

she was never properly served in the lawsuit and a judgment was not rendered against

her. However, the clerk’s record on file in this appeal shows that appellant was served

with citation and appeared below both in person and as represented by counsel.

        The only issue in an action for forcible detainer is the right to actual possession of

the premises, and the merits of title shall not be adjudicated. See TEX. R. CIV. P. 746;

Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 785 (Tex. 2006);

Wilhelm v. Federal Nat. Mortg. Ass'n, 349 S.W.3d 766, 768 (Tex. App.—Houston [14th

Dist.] 2011, no pet.). If a supersedeas bond in the amount set by the trial court is not

filed, the judgment in a forcible detainer action may be enforced and a writ of possession

may be executed evicting the defendant from the premises in question. See TEX. PROP.

CODE ANN. § 24.007 (West 2000 & Supp. 2013); Marshall, 198 S.W.3d at 786; Wilhelm,
349 S.W.3d at 768. Our review of the clerk’s record indicates that appellant did not file a

supersedeas bond in an amount set by the trial court and appellee has obtained


        1
          This appeal was transferred to this Court from the Third Court of Appeals by order of the Texas
Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West Supp. 2011) (delineating the jurisdiction of
appellate courts); TEX. GOV'T CODE ANN. § 73.001 (West 2005) (granting the supreme court the authority to
transfer cases from one court of appeals to another at any time that there is “good cause” for the transfer).

                                                     2
possession of the property under a writ of possession.

       The failure to supersede the judgment does not divest appellant of her right to

appeal. See Marshall, 198 S.W.3d at 786–87. However, the Texas Supreme Court has

held that if a defendant in a forcible detainer action is no longer in possession of the

premises, then an appeal from the forcible detainer judgment is moot unless the

defendant asserts a potentially meritorious claim of right to current, actual possession of

the premises. See id. at 787; Wilhelm, 349 S.W.3d at 768. We have carefully reviewed

appellant’s objection to the motion to dismiss, appellant’s brief, and the clerk’s record on

file, and we conclude that the appellant has not raised a potentially meritorious claim of

right to current, actual possession of the subject property.

       Accordingly, we GRANT appellee’s first amended motion to dismiss.                We

DISMISS the appeal as moot. See Marshall, 198 S.W.3d at 787; Wilhelm, 349 S.W.3d at

768. All remaining pending motions, including appellant’s motion for leave to file a

supplemental brief and appellee’s motion to extend time to file its brief, are likewise

DISMISSED as moot.

                                                               PER CURIAM


Delivered and filed the 16th
day of January, 2014.




                                             3